                             Case 2:20-cv-00801-AJS Document 2 Filed 06/02/20 Page 1 of 2




                                                                 Western District of Pennsylvania



        PHILIP HATTABAUGH, Each Individually
       and on Behalf of All Others Similarly Situated



                                                                                                                                   2:20-cv-801



                    TMS INTERNATIONAL, LLC




                                                 TMS INTERNATIONAL, LLC
                                                 c/o United Agent Group, Inc.
                                                 609 SW 8th Street #600
                                                 Bentonville, Arkansas 72712




                                                 Josh Sanford
                                                 SANFORD LAW FIRM, PLLC
                                                 One Financial Center
                                                 650 South Shackleford, Suite 411
                                                 Little Rock, Arkansas 72211
                                                 501-221-0088; josh@sanfordlawfirm.com




                                                                                                           &/(5.2)&2857


                      June 1, 2020
06/02/2020                                                                                                  James J. Graves
'DWH6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
Case 2:20-cv-00801-AJS Document 2 Filed 06/02/20 Page 2 of 2




                                                               0
